--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.6


SECURITIES PURCHASE AGREEMENT


Zenosense, Inc.
Avda. Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain  


The undersigned (the "Investor") hereby confirms its agreement with you as
follows:
 
1. This Securities Purchase Agreement (“Agreement”) is made as of the date set
forth below between Zenosense, Inc., a Nevada corporation (the "Company"), and
the Investor.  The Investor is hereby agreeing to make an equity investment in
two tranches, one with the signing of this Agreement (“Initial Purchase”) and
one during the month of January 2014, pursuant to the terms of this Agreement
(“Commitment Purchase”). Notwithstanding the foregoing, the Company reserves the
right to sell additional securities of a similar or different nature, for
different prices, from time to time  prior to the consummation of the Commitment
Purchase and thereafter, without notice to the Investor, and the Investor may
experience dilution in respect of its investment due to any other any sales.
 
2. As of the date hereof, in respect of the Initial Purchase, the Company and
the Investor agree that the Investor will purchase from the Company, and the
Company will issue and sell to the Investor, for an aggregate purchase price of
US$0.40 (the “Initial Purchase Price”), an aggregate of 375,000 shares of the
Company's common stock, par value $0.001 per share (the “Common Stock”).


On a date to be mutually determined in the Month of January 2014, in respect of
the Commitment Purchase, provided that if there is no mutual determination of
such a date, then on Wednesday, January 29, 2014 (the “Second Closing Date”),
the Investor will purchase an additional number of shares of Common Stock for an
aggregate amount of $180,000 (“Commitment Purchase Price”) determined by the
following formula: the quotient of (a) the Commitment Purchases Price divided by
(b) the Market Price. For the purpose of this Section, the “Market Price” shall
be 85 percent (85%) of the average of the published closing prices (whether or
not there are actual trades for such trading day) for a share of Common Stock
for the 10 trading days ending on the second trading day prior to the date of
the additional purchase of shares of Common Stock (rounded to two decimal
places, with $0.005 being rounded upward) ), as reported by stock exchange or
trading medium in the United States on which the Common Stock is then admitted
for listing or trading.  The Company and Investor agree to use their best
efforts to agree on a Second Closing Date, notwithstanding the default date of
January 29, 2014.  The Investor understands and agrees that the Commitment
Purchase is a firm commitment and obligation to purchase shares, without any
conditions precedent, other than as set forth in the Terms and Conditions for
Purchase attached hereto, and the Commitment Purchase is an enforceable
agreement being made by the Investor, and that the Company will be entitled to
take any and all such action as it deems necessary and prudent to enforce its
rights hereunder.


The Initial Purchase Price is due to the Company with the return of the
Securities Purchase Agreement by the Investor, and the Commitment Purchase Price
is due to the Company on the Second Closing Date.  Each of the Initial Purchase
Price and Commitment Purchase Price will be deposited into the IOLA account of
the Company’s counsel, and the funds will be transferred to the Company
operating account upon acceptance of the Securities Purchase Agreement by the
Company and delivery of the instructions to issue the shares to the Company’s
transfer agent.   During the period the Investor funds are held by the agent of
the Company, they will be at risk of the creditors of the Company claiming
rights to such funds.


3.           The Company and the Investor agree that the purchase and sale of
the Common Stock, as of the date of this Agreement and as of the Second Closing
Date is subject to the Terms and Conditions for Purchase attached hereto as
Annex I and incorporated herein by reference as if fully set forth herein.
Unless otherwise requested by the Investor in Exhibit A, the Common Stock issued
to the Investor will be issued in the Investor's name and address as set forth
below.
 
4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, other than as a passive stockholder, if at all,
(b) neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company that is greater than 5% of the current issued and outstanding shares of
common stock as reported in the latest report filed by the Company with the
United States Securities and Exchange Commission, and (c) neither it, nor any
affiliate of the Investor, has any direct or indirect affiliation or association
with any Finance and Regulatory Authority, Inc. ("FINRA") member. Exceptions:
 
(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")
 
___________________________________________________________



 
1

--------------------------------------------------------------------------------

 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

     
Dated as of: December 4, 2013
                                     
By: ECAG
     
Name:
Title: Director
 
     
 
               

 
AGREED AND ACCEPTED, December 4, 2013:
ZENOSENSE, INC.


 
By: ____________________
      Name: B. Alejandro Vasquez
      Title: Authorized Signatory










[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

 
2

--------------------------------------------------------------------------------

 

Annex I
 
Terms and Conditions for Purchase of Securities
 
1.Agreement to Sell and Purchase Securities.
 
1.1Purchase and Sale. At a Closing (as defined in Section 2), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and subject to the conditions set forth herein, for the Initial Purchase
Price or Commitment Purchase Price, as the case may be, the Common Stock
described in Paragraph 2 of the Securities Purchase Agreement attached hereto
(collectively with this Annex I and the other exhibits attached hereto, this
“Agreement”).
 
1.2 Investor. The Investor must execute and deliver a Securities Purchase
Agreement, and must complete a Certificate Questionnaire (in the form attached
as Exhibit A hereto) and an Investor Questionnaire (in the form attached as
Exhibit B hereto) in order to purchase the Common Stock.


2.Delivery at Closing.  The completion of the purchase and sale of the Common
Stock at either the Initial Purchase or the Commitment Purchase, as defined in
the Securities Purchase Agreement (either being referenced herein as a
“Closing”) shall occur in respect of the Initial Purchase to be the date of this
Agreement and with respect to the Commitment Purchase on a date to be determined
as the Second Closing Date, as defined in the Securities Purchase Agreement
(either dates being referenced herein as the “Closing Date”). At the Closing,
the Company shall instruct its transfer agent to issue (the “Instruction
Letter”) to the Investor that number of shares of Common Stock relevant to the
investment, as set forth in Paragraph 2 of the Securities Purchase Agreement. In
exchange for the delivery of the shares of Common Stock, the Investor shall pay
the Initial Purchase Price and the Commitment Purchase Price to the IOLA account
of the counsel to the Company by wire transfer of immediately available funds,
pursuant to the written instructions provided by the Company, if not previously
delivered to the Company.
 
The Company's obligation to issue and sell the shares of Common Stock to the
Investor shall be subject to the satisfaction of the following conditions, any
one or more of which may be waived by the Company: (a) prior receipt by the
Company of a copy of this Agreement executed by the Investor; (b) the accuracy
of the representations and warranties made by the Investor in this Agreement;
(c) the receipt of the Purchase Price or Commitment Purchase Price by the
counsel to the Company; and (d) the Investor will have agreed to exchange a debt
obligation of the Company to the Investor in the principal amount of $318,749,
into 796,872 shares of Common Stock, by separate agreement, which conversion
rate will be the same as the Initial Purchase Price.
 
The Investor's obligation to purchase the Common Stock shall be subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Investor: (a) the accuracy of the representations and warranties made by
the Company in this Agreement; (b) the execution and delivery by the Company of
the Instruction Letter; (c) the fulfillment of the obligations of the Company
under this Agreement on or prior to the Closing; and (d) the two principal
shareholders, Messrs. Vasquez and Gutierrez, as they decide between themselves,
will have surrendered to the Company, as a contribution to the capital thereof,
for cancellation an aggregate of 43,500,000 shares of Common Stock.
  
3.Representations and Warranties of the Company.  Except as set forth in the SEC
Reports (as defined below), the Company hereby represents and warrants to the
Investor as of the date hereof and the Closing Date, as follows:
 
3.1Organization. The Company is a corporation duly organized and validly
existing under, and by virtue of, the laws of the State of Nevada and is in good
standing under such laws, and is qualified and in good standing under the laws
of each other jurisdiction in which it is required to be so qualified.
 
 
3

--------------------------------------------------------------------------------

 
3.2          Corporate Power. The Company has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted.  The Company has all requisite legal and
corporate power and authority to execute and deliver the Agreement and to carry
out and perform its obligations under the terms of the Agreement.
 
3.3           Authorization; Validity. The execution, delivery and performance
of the Agreement by the Company has been duly authorized by all requisite
corporate action and the Agreement constitute the valid and binding obligations
of the Company, enforceable against it in accordance with its terms, except as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally.  The shares of Common Stock when
issued pursuant to the Agreement shall be, duly authorized, validly issued,
fully paid and non-assessable.


3.4           Non-Contravention.  Neither the execution, delivery nor
performance of any of the Agreement has or will result in a violation or
conflict with or constitute, with or without the passage of time or giving of
notice or both, either a default under any provision of the Company’s articles
of incorporation or by-laws or any agreement, instrument or contract to which it
is a party or by which it is bound and that has been filed as an exhibit to the
SEC Reports.
 
3.5            Compliance with Laws. The Company is not in material violation
of, and neither the execution, delivery nor performance of the Agreement or any
of its terms by the Company has or will result in a material violation of, any
federal, state, local or foreign law, rule, regulation, order, judgment or
decree applicable to the Company.
 
3.6            Accurate Information.  All disclosure furnished by the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, is true and correct in all material respects.


 4.             Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company as of the date hereof and the
Closing Date, as follows:
 
4.1           Investor Knowledge and Status. The Investor represents and
warrants to, and covenants with, the Company that: (i) the Investor is an
"accredited investor" as defined in Regulation D under the Securities Act of
1933, as amended (the “Securities Act”), is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in restricted securities of micro-cap companies presenting an
investment decision similar to that involved in the purchase of the Common
Stock, and has requested, received, reviewed and considered all information it
deemed relevant in making an informed decision to purchase the Common Stock;
(ii) the Investor understands that the shares of Common Stock will be
“restricted securities” when issued and will not have been registered under the
Securities Act and will be acquiring the shares of Common Stock in the ordinary
course of its business and for its own account for investment only, has no
present intention of distributing any of the securities and has no arrangement
or understanding with any other persons regarding the distribution of the Common
Stock; and (iii) the Investor has, in connection with its decision to purchase
the Common Stock, relied only upon the representations and warranties of the
Company contained herein and the information contained in the SEC Reports. The
Investor understands that the issuance of the Common Stock to the Investor have
not been registered under the Securities Act, or registered or qualified under
any state securities law, in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the representations made by the
Investor in this Agreement. No person is authorized by the Company to provide
any representation that is inconsistent with or in addition to those contained
herein or in the SEC Reports, and the Investor acknowledges that it has not
received or relied on any such representations.
 
4.2            Power. The Investor has all requisite power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.


 
4

--------------------------------------------------------------------------------

 
4.3           Authorization; Validity.   The execution, delivery and performance
by the Investor of the transactions contemplated by this Agreement have been
duly authorized by any necessary corporate or similar action on the part of the
Investor, as applicable. This Agreement has been duly executed by the Investor
and constitutes the valid and binding obligation of the Investor, enforceable
against it in accordance with its terms, except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.
 
4.8           Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person, that it is relying solely upon the representations and
warranties of the Company set forth in this Agreement in making its investment
decision, and that it is not acting in concert with any other person in making
its purchase of the Common Stock hereunder.
 
5.            Transfer Restrictions;Legends. Certificates evidencing the shares
of Common Stock shall each bear any legend as required by the "blue sky" laws of
any state and a restrictive legend in substantially the following form, until
such time as they are not required:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
6.            Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered by first-class registered or
certified airmail, or internationally recognized overnight express courier,
postage prepaid, or by facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the business day
received, or (ii) if delivered by an internationally recognized overnight
carrier, one business day after timely delivery to such carrier, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 
(a) if to the Company, to:
Zenosense, Inc.
Avda Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain
 
Attention:
 
   
with a copy to:
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue
New York, New York 10022
 
Attention: Andrew D. Hudders, Esq.
 
The above notice to counsel is only for informational purposes, and shall not
constitute legal notice under this Agreement or for any other purpose.
 

(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.


 
5

--------------------------------------------------------------------------------

 
7.           Amendments; Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor. Any waiver of a provision of this Agreement must be in writing and
executed by the party against whom enforcement of such waiver is sought.
 
8.           Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
9.   Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  Other than a condition
precedent, the Investor has no rights under the Asset Purchase Agreement.
 
10.   Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the law of the State of New York,
without giving effect to principals of conflict of laws. The parties (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the courts of the State of New
York, County of New York, (ii) waive any objection to the venue of any such
suit, action or proceeding and the right to assert that such forum is not a
convenient forum, and (iii) irrevocably consent to the jurisdiction of the
courts of the State of New York, County of New York, in any such suit, action or
proceeding, and further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon them mailed by certified mail to their respective
addresses shall be deemed in every respect effective service of process upon
them in any such suit, action or proceeding.
 
11.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.


12.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party (other than by merger).
 
13.   Fees and Expenses.  Except as provided in this Agreement, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of the Common Stock to the
Investor.
 
14.   Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.
 
15.   Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Agreement and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.


16.           Non-Contravention.  The Investor is agreeing to the terms of this
Agreement on the understanding and agreement that the Company will use all
commercially reasonable efforts to not frustrate in any way the ability of the
Investor to sell any of the Shares that may be purchased under this Agreement,
including to cause its agents to act expeditiously to take any and all action to
remove any federal and state securities restrictive legends and other
restrictions that it is legally able to remove, time being of the essence, as
requested by the Investor from time to time, such actions to be at the expense
of the Company. It is agreed that if the Company does not act in accordance with
the foregoing obligations that it will be liable in damages, to reimburse the
Investor for any loss in the market value of the Shares that the Investor
intends to sell but is unable to sell, including any “buy-in” expenses imposed
on the Investor in any attempt to sell the Shares, and any legal and other
expenses of the Investor in attempting to recover its damages from the Company.
Notwithstanding the foregoing, this obligation of the Company does not include
registering any of the Shares for resale under any federal or state securities
laws, or to take any other action to facilitate the sale of the Shares,
including consenting to any service in any jurisdiction or paying any fees in
respect of the sale of the Shares.
 
[Remainder of This Page Intentionally Left Blank]
 

 
6

--------------------------------------------------------------------------------

 
